Citation Nr: 1543540	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  09-04 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE
 
Entitlement to an increased rating for gastroesophageal reflux disease with hiatal hernia and Barrett's esophagitis, status post Nissen fundoplication with scars, currently evaluated as 10 percent disabling.  
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
Veteran
 
 
ATTORNEY FOR THE BOARD
 
J. Tittsworth, Associate Counsel

INTRODUCTION
 
The Veteran served on active duty from June 1977 to January 2000.  
 
This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia which denied entitlement to an evaluation in excess of 10 percent for gastroesophageal reflux disease with hiatal hernia and Barrett's esophagitis, status post Nissen fundoplication with scars.  
 
The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA.  
 
The Veteran testified at a hearing before the undersigned in February 2011.  A transcript of the hearing is associated with the Veteran's file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
 
 
REMAND
 
The Veteran asserts the symptoms associated with his service-connected gastroesophageal disease are more severely disabling than reflected by the currently assigned 10 percent evaluation.  
 
This case was remanded in May 2011 and August 2013 for the provision of a VA examination performed by a gastroenterologist.  While VA provided examinations in June 2011 and October 2013, neither was performed by a gastroenterologist.  It is well established that a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet.App. 268, 271 (1998).  As such, the Veteran must be afforded a VA examination by a gastroenterologist and this should be noted on the examination report.  
 
Accordingly, the case is REMANDED for the following action:
 
1. Schedule the Veteran for an evaluation with a gastroenterologist to determine the extent and severity of his gastroesophageal reflux disease with hiatal hernia and Barrett's esophagitis, status post Nissen fundoplication with scars.  If the nearest VA Medical Center does not have a licensed gastroenterologist, locate the nearest VA medical facility where there is a gastroenterologist or the nearest VA contract physician who is a gastroenterologist and schedule the examination.  
 
All clinical manifestations of the appellant's gastroesophageal reflux disease with hiatal hernia and Barrett's esophagitis, status post Nissen fundoplication with scars should be delineated in detail.  Access to the claims folder to include VBMS and Virtual VA must be made available to the examiner for review as part of the examination.  
 
2.  Notify the Veteran of his responsibility to report for VA examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  
 
3.  After the development requested has been completed, the AOJ should review any examination reports or opinions to ensure that they are in complete compliance with the directives of this REMAND.  The AOJ must ensure that the examiner documented consideration of the entire claims file and any relevant records in Virtual VA and VBMS.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative, if applicable, should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

